Exhibit 10.1

AMENDMENT NO. 1 TO CREDIT AGREEMENT

THIS AMENDMENT NO. 1 TO CREDIT AGREEMENT (the “Amendment”), dated as of May 26,
2020, is made by and among NUVASIVE, INC., a Delaware corporation (the
“Borrower”), the other Loan Parties (as defined in the Credit Agreement (as
defined below)) signatory hereto, BANK OF AMERICA, N.A., in its capacity as
administrative agent for the Lenders (as defined in the Credit Agreement) (in
such capacity, the “Administrative Agent”), and as Swingline Lender and L/C
Issuer, and each of the Lenders signatory hereto. Each capitalized term used and
not otherwise defined in this Amendment has the definition specified in the
Credit Agreement.

W I T N E S S E T H:

WHEREAS, the Borrower, the Administrative Agent and the Lenders have entered
into that certain Second Amended and Restated Credit Agreement dated as of
February 24, 2020 (as hereby amended and as from time to time hereafter further
amended, modified, supplemented, restated, or amended and restated, the “Credit
Agreement”), pursuant to which the Lenders have made available to the Borrower a
revolving credit facility;

WHEREAS, the Borrower and the other Loan Parties have requested that the Credit
Agreement be amended as set forth herein;

WHEREAS, the Administrative Agent and certain of the Lenders (representing the
Required Lenders) are willing to make such amendments on the terms and
conditions contained in this Amendment; and

NOW, THEREFORE, in consideration of the premises and further valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

1. Additional Restrictions and Provisions Pending Certain Occurrences.
Notwithstanding anything in the Credit Agreement or the other Loan Documents to
the contrary, each of the Loan Parties agrees, solely for the benefit of the
Lenders:

(a) From and after the First Amendment Effective Date (as defined below) and
until the Restricted Period End Date (as defined below), the following
restrictions and provisions in addition to those set forth in the Credit
Agreement shall apply:

(i) The Borrower and its Subsidiaries shall not request any Incremental
Facilities pursuant to Section 2.16(a) of the Credit Agreement in an amount to
exceed $275,000,000;

(ii) The Borrower and its Subsidiaries shall not create, incur, assume or
otherwise become directly or indirectly liable with respect to any Indebtedness
(for the avoidance of doubt, excluding any Intercompany Debt) after the First
Amendment Effective Date in reliance on Section 7.02(h) of the Credit Agreement
in an amount exceeding (i) $10,000,000 in the aggregate for any such individual
Subsidiary and (ii) $25,000,000 in the aggregate for all such Subsidiaries;

 



--------------------------------------------------------------------------------

(iii) The aggregate principal amount of Investments made by the Borrower and its
Subsidiaries pursuant to Section 7.03(c)(i)(E) of the Credit Agreement shall not
exceed $25,000,000 in the aggregate for all such Investments; and

(iv) The Borrower and its Subsidiaries shall not declare or make any Restricted
Payment in reliance on Section 7.06(c)(iii) of the Credit Agreement in excess of
$50,000,000 in the aggregate (plus an additional $50,000,000 to the extent such
additional amount is used to purchase treasury stock with the proceeds of Swap
Contracts upon the payout, maturity or termination thereof) if the Consolidated
Total Net Leverage Ratio (determined on a Pro Forma Basis after giving effect to
such Restricted Payment) is equal to or greater than 2.50 to 1.00.

2. Amendments to Credit Agreement. Subject to the terms and conditions set forth
herein, the Credit Agreement is hereby amended as follows:

(a) The definition of “Applicable Rate” set forth in Section 1.01 of the Credit
Agreement is amended to delete the grid set forth therein and replace such grid
with the following new grid as follows:

 

Applicable Rate  

Level

  

Consolidated Total Net Leverage Ratio

   Eurocurrency Rate
& Letter of Credit
Fee     Base
Rate     Commitment
Fee  

1

   Less than 1.00 to 1.00      1.50 %      0.50 %      0.35 % 

2

   Greater than or equal to 1.00 to 1.00 but less than 2.00 to 1.00      1.75 % 
    0.75 %      0.40 % 

3

   Greater than or equal to 2.00 to 1.00 but less than 3.00 to 1.00      2.00 % 
    1.00 %      0.45 % 

4

   Greater than or equal to 3.00 to 1.00      2.25 %      1.25 %      0.50 % 

(b) The definition of “Consolidated Funded Net Indebtedness” set forth in
Section 1.01 of the Credit Agreement is amended in its entirety, so that as
amended it shall read as follows:

“Consolidated Funded Net Indebtedness” means, Consolidated Funded Indebtedness
net of unrestricted cash and Cash Equivalents of the Loan Parties maintained in
the United States (i) from and after the First Amendment Effective Date to the
earlier of (x) March 31, 2021 and (y) the repayment in full of the 2021
Convertible Notes, for amounts greater than the Dollar Equivalent of
$100,000,000 but not exceeding $500,000,000 plus the net increase in unsecured
Convertible Notes or other unsecured Indebtedness issued after the First
Amendment Effective Date but prior to the maturity date of the 2021 Convertible
Notes and (ii) thereafter, for amounts greater than the Dollar Equivalent of
$100,000,000 but not exceeding $500,000,000.

 

2



--------------------------------------------------------------------------------

(c) The definition of “Consolidated Senior Leverage Ratio” in Section 1.01 of
the Credit Agreement is hereby amended by adding the following proviso to the
end of clause (b) of such definition:

“; provided, that solely with respect to Section 7.11(b), for the fiscal
quarters ending June 30, 2020 and September 30, 2020, “Consolidated Senior
Leverage Ratio” shall mean, as of any date of determination, the ratio of
(a) Consolidated Senior Funded Indebtedness as of such date to (b) Consolidated
Compliance EBITDA for the most recently completed Measurement Period.”

(d) The definition of “Consolidated Total Net Leverage Ratio” in Section 1.01 of
the Credit Agreement is hereby amended by adding the following proviso to the
end of clause (b) of such definition:

“; provided, that solely with respect to Section 7.11(c), for the fiscal
quarters ending June 30, 2020 and September 30, 2020, “Consolidated Total Net
Leverage Ratio” shall mean, as of any date of determination, the ratio of
(a) Consolidated Funded Net Indebtedness as of such date to (b) Consolidated
Compliance EBITDA for the most recently completed Measurement Period.”

(e) The definition of “Eurocurrency Rate” set forth in Section 1.01 of the
Credit Agreement is hereby amended by deleting clause (ii) of the proviso
located in the final sentence of such definition and replacing with the
following:

“(ii) in no event shall the Eurocurrency Rate be less than 1.00% per annum.”

(f) The following definitions are hereby added to Section 1.01 of the Credit
Agreement in the appropriate alphabetical order:

“2025 Convertible Notes” means the 0.375% Convertible Senior Notes due 2025.

“Consolidated Compliance EBITDA” shall mean, with respect to the fiscal quarters
ending June 30, 2020 and September 30, 2020, the greater of (A) Consolidated
EBITDA for such Measurement Period and (B) (x) for the fiscal quarter ending
June 30, 2020, an amount equal to $66,484,800 or (y) for the fiscal quarter
ending September 30, 2020, an amount equal to $65,746,800.

“First Amendment” means the Amendment No. 1 to the Credit Agreement dated as of
First Amendment Effective Date.

“First Amendment Effective Date” means May 26, 2020.

“Restricted Period End Date” means from and after the First Amendment Effective
Date and until such time as the Borrower has delivered a Compliance Certificate
for the fiscal quarter ending September 30, 2021 to the Agent, for distribution
to the Lenders, in accordance with Section 6.02(a).

 

3



--------------------------------------------------------------------------------

(g) Section 3.03(c) of the Credit Agreement is hereby amended by deleting the
reference to “zero” in such section and replacing such reference with “1.00%”.

(h) Section 4.02(a) of the Credit Agreement is amended by adding the following
new proviso at the end of such section:

“; provided that solely in connection with any Borrowing of Revolving Loans from
and after the First Amendment Effective Date until the Restricted Period End
Date, solely with respect to clause (a) of the definition of “Material Adverse
Effect”, the impact of the Coronavirus (also known as COVID-19) pandemic on the
financial condition or business operations of the Borrower and its Subsidiaries,
on a consolidated basis, that occurred, or was otherwise in existence, and was
either disclosed by the Borrower to the Agent or the Lenders in writing or
publicly disclosed in filings with the SEC, in each case, prior to the First
Amendment Effective Date will be disregarded for purposes of the representation
set forth in Section 5.05(c) (for the avoidance of doubt, clauses (b) and (c) of
the definition of Material Adverse Effect shall not be impacted in any way by
the impact of the Coronavirus pandemic for purposes of such representation).”

(i) Section 7.02(n) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

“(n) (i) the 2025 Convertible Notes issued after the Closing Date but prior to
the First Amendment Effective Date, and (ii) from and after the First Amendment
Effective Date, issuance of new unsecured Convertible Notes or other unsecured
Indebtedness in an amount with respect to this clause (ii) not to exceed at any
time outstanding $650,000,000 in the aggregate; and”

(j) Section 7.11(b) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

“(b) Consolidated Senior Leverage Ratio. Permit the Consolidated Senior Leverage
Ratio at any time during any Measurement Period ending as of the end of any
fiscal quarter of the Borrower (commencing with the fiscal quarter ending
March 31, 2020) to be greater than 3.00 to 1.00; provided, however,
notwithstanding the foregoing, following the Restricted Period End Date,
following any Material Acquisition by a Loan Party, and following the delivery
of a Material Acquisition Leverage Ratio Notice, the Loan Parties shall have the
ability, not more than twice during the term of this Agreement, to increase the
Consolidated Senior Leverage Ratio to be less than or equal to 3.50 to 1.00 with
respect to the fiscal quarter during which such Material Acquisition occurs and
the next three (3) fiscal quarters thereafter (such period referred to herein as
the “Increased Senior Leverage Period”); provided, further, that at least two
(2) complete fiscal quarters must have elapsed between the end of the first
Increased Senior Leverage Period and the beginning of the second Increased
Senior Leverage Period.”

 

4



--------------------------------------------------------------------------------

(k) Section 7.11(c) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

“(c) Consolidated Total Net Leverage Ratio. Permit the Consolidated Total Net
Leverage Ratio at any time during any Measurement Period ending as of the end of
any fiscal quarter of the Borrower (commencing with the fiscal quarter ending
March 31, 2020) to be greater than 4.50 to 1.00; provided, however,
notwithstanding the foregoing, following the Restricted Period End Date,
following any Material Acquisition by a Loan Party, and following the delivery
of a Material Acquisition Leverage Ratio Notice, the Loan Parties shall have the
ability, not more than twice during the term of this Agreement, to increase the
Consolidated Total Net Leverage Ratio to be less than or equal to 5.00 to 1.00
with respect to the fiscal quarter during which such Material Acquisition occurs
and the next three (3) fiscal quarters thereafter (such period referred to
herein as the “Increased Total Net Leverage Period”); provided, further, that at
least two (2) complete fiscal quarters must have elapsed between the end of the
first Increased Total Net Leverage Period and the beginning of the second
Increased Total Net Leverage Period.”

3. Amendment Fee. In consideration of the Lenders’ agreements set forth in this
Amendment, the Borrower agrees to pay to the Administrative Agent, for the
account of each Consenting Lender (defined below), an amendment fee (the
“Amendment Fee”) in an amount equal to 10 basis points (0.10%) of the
outstanding principal amount of such Lender’s Revolving Commitments as of the
First Amendment Effective Date. The Amendment Fee shall be fully- earned,
payable and nonrefundable as of the First Amendment Effective Date (as defined
herein). As used herein, “Consenting Lender” means a Lender that executes and
delivers to the Administrative Agent a signature page to this Amendment on or
prior to 3:00 p.m. Eastern time on May 22, 2020 (or, as to any Lender, such
later time or date as may be agreed by the Administrative Agent and the
Borrower) and that does not revoke or otherwise withdraw such signature page
prior to the effectiveness of this Amendment on the First Amendment Effective
Date.

4. Effectiveness; Conditions Precedent. The effectiveness of this Amendment and
the amendments provided in Section 2 are subject to the satisfaction of the
following conditions precedent:

(a) the Administrative Agent shall have received each of the following documents
or instruments in form and substance reasonably acceptable to the Administrative
Agent:

(i) counterparts of this Amendment, duly executed by the Borrower, the other
Loan Parties, the Administrative Agent, and the Required Lenders, together with
all schedules thereto duly completed;

 

5



--------------------------------------------------------------------------------

(ii) counterparts of the First Amendment Fee Letter, duly executed by the
Borrower and the Administrative Agent; and

(iii) such other documents, instruments, opinions, certifications, undertakings,
further assurances and other matters as the Administrative Agent shall
reasonably request;

(b) all fees and expenses payable to the Administrative Agent and the Lenders
(including the fees and expenses of counsel to the Administrative Agent) due and
payable shall have been paid in full (without prejudice to final settling of
accounts for such fees and expenses).

5. Consent of the Loan Parties. Each Loan Party hereby consents, acknowledges
and agrees to the amendments set forth herein and hereby confirms and ratifies
in all respects the Loan Documents to which it is a party (including without
limitation the continuation of payment and performance obligations of such Loan
Party and the effectiveness and priority of any Liens granted thereunder, in
each case upon and after the effectiveness of this Amendment and the amendments
contemplated hereby) and the enforceability of such Loan Documents against such
Loan Party in accordance with its terms.

6. Representations and Warranties. In order to induce the Administrative Agent
and the Lenders to enter into this Amendment, the Borrower and each other Loan
Party represents and warrants to the Administrative Agent as follows:

(a) At the time of and immediately after giving effect to this Amendment, the
representations and warranties made by each of the Borrower and each other Loan
Party in Article V of the Credit Agreement, and in each of the other Loan
Documents to which it is a party, are true and correct on and as of the date
hereof, except to the extent that such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties are
true and correct as of such earlier date;

(b) No Default or Event of Default has occurred and is continuing or will exist
after giving effect to this Amendment;

(c) Since the date of the most recent financial reports of the Borrower
delivered pursuant to Section 6.01 of the Credit Agreement, no act, event,
condition or circumstance has occurred or arisen which, singly or in the
aggregate with one or more other acts, events, occurrences or conditions
(whenever occurring or arising), has had or could reasonably be expected to have
a Material Adverse Effect; and

(d) This Amendment has been duly authorized, executed and delivered by the
Borrower and each other Loan Party and constitutes the legal, valid and binding
obligations of such Loan Party enforceable against such Loan Party in accordance
with its terms, subject to effect of any applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally and subject to the effect of general principles of equity (regardless
of whether such enforceability is considered in a proceeding in equity or at
law).

 

6



--------------------------------------------------------------------------------

7. Entire Agreement. This Amendment, together with the Loan Documents
(collectively, the “Relevant Documents”), sets forth the entire understanding
and agreement of the parties hereto in relation to the subject matter hereof and
supersedes any prior negotiations and agreements among the parties relating to
such subject matter. No promise, condition, representation or warranty, express
or implied, not set forth in the Relevant Documents shall bind any party hereto,
and no such party has relied on any such promise, condition, representation or
warranty. Each of the parties hereto acknowledges that, except as otherwise
expressly stated in the Relevant Documents, no representations, warranties or
commitments, express or implied, have been made by any party to any other party
in relation to the subject matter hereof or thereof. None of the terms or
conditions of this Amendment may be changed, modified, waived or canceled orally
or otherwise, except in writing and in accordance with Section 11.01 of the
Credit Agreement.

8. Full Force and Effect of Credit Agreement. Except as hereby specifically
amended, modified or supplemented, the Credit Agreement and all other Loan
Documents are hereby confirmed and ratified in all respects and shall be and
remain in full force and effect according to their respective terms. The
execution, delivery and effectiveness of this Amendment shall not, except as
expressly provided herein, operate as a waiver of any right, power or remedy of
any Lender or the Administrative Agent under any of the Loan Documents, nor
constitute a waiver of any provision of any of the Loan Documents. On and after
the effectiveness of this Amendment, this Amendment shall for all purposes
constitute a Loan Document.

9. Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be deemed an original as against any party whose signature
appears thereon, and all of which shall together constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy, facsimile or other electronic transmission (including
.pdf) shall be effective as delivery of a manually executed counterpart of this
Amendment.

10. Governing Law. This Amendment and any claims, controversy, dispute or cause
of action (whether in contract or tort or otherwise) based upon, arising out of
or relating to this amendment shall in all respects be governed by, and
construed in accordance with, the laws of the State of New York applicable to
contracts executed and performed entirely within such State, and shall be
further subject to the provisions of Sections 11.14 and 11.15 of the Credit
Agreement.

11. Enforceability. Should any one or more of the provisions of this Amendment
be determined to be illegal or unenforceable as to one or more of the parties
hereto, all other provisions nevertheless shall remain effective and binding on
the parties hereto.

12. References. From and after the date hereof, all references in the Credit
Agreement and any of the other Loan Documents to the “Credit Agreement” shall
mean the Credit Agreement, as amended hereby and as from time to time hereafter
further amended, modified, supplemented, restated or amended and restated.

 

7



--------------------------------------------------------------------------------

13. Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the Borrower, each other Loan Party, the Administrative Agent,
each Lender and their respective successors and assignees to the extent such
assignees are permitted assignees as provided in Section 11.06 of the Credit
Agreement.

[Signature pages follow.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment Agreement to
be duly executed by their duly authorized officers, all as of the day and year
first above written.

 

BORROWER:     NUVASIVE, INC.     By:   /s/ Matthew K. Harbaugh     Name:  
Matthew K. Harbaugh     Title:   Executive Vice President and Chief Financial
Officer

 

GUARANTORS:     NUVASIVE CLINICAL SERVICES     MONITORING, INC.     By:   /s/
Matthew K. Harbaugh     Name:     Matthew K. Harbaugh     Title:   Executive
Vice President and Chief Financial Officer     NUVASIVE CLINICAL SERVICES, INC.
    By:   /s/ Matthew K. Harbaugh     Name:   Matthew K. Harbaugh     Title:  
Executive Vice President and Chief Financial Officer     NUVASIVE SPECIALIZED
ORTHOPEDICS, INC.     By:   /s/ Matthew K. Harbaugh     Name:   Matthew K.
Harbaugh     Title:   Executive Vice President and Chief Financial Officer

NUVASIVE, INC.

AMENDMENT NO. 1 TO CREDIT AGREEMENT

 



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:   /s/ Henry C. Pennell Name:
  Henry C. Pennell Title:   Vice President

NUVASIVE, INC.

AMENDMENT NO. 1 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender By:   /s/
Sebastian Lurie Name:   Sebastian Lurie Title:   Senior Vice President

NUVASIVE, INC.

AMENDMENT NO. 1 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as a Lender By:   /s/ Christopher Winthrop Name:  
Christopher Winthrop Title:   Authorized Signatory

NUVASIVE, INC.

AMENDMENT NO. 1 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

MUFG Union Bank, N.A., as a Lender By:   /s/ Edmund Ozorio Name:   Edmund Ozorio
Title:   Vice President

NUVASIVE, INC.

AMENDMENT NO. 1 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

DNB CAPITAL LLC, as a Lender By:   /s/ Samantha Stone Name:   Samantha Stone
Title:   Vice President

By:   /s/ Mita Zalavadia Name:   Mita Zalavadia Title:   Assistant Vice
President

NUVASIVE, INC.

AMENDMENT NO. 1 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ Maria Massimino

Name: Maria Massimino Title:   Vice President

NUVASIVE, INC.

AMENDMENT NO. 1 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Lender By:  

/s/ Scott MacVicar

Name: Scott MacVicar Title:   Authorized Signatory

NUVASIVE, INC.

AMENDMENT NO. 1 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as a Lender By:  

/s/ Robb Gass

Name: Robb Gass Title:   Managing Director

NUVASIVE, INC.

AMENDMENT NO. 1 TO CREDIT AGREEMENT